Case 2:14-cv-06979-DDP-JC Document 214-1 Filed 05/14/20 Page 1 of 29 Page ID
                                 #:3454




                                                                        E
                                                                        X
                                                                        H
                                                                        I
                                                                        B
                                                                        I
                                                                        T

                                                                        A



                              EXHIBIT A
Case 2:14-cv-06979-DDP-JC Document 214-1 Filed 05/14/20 Page 2 of 29 Page ID
                                 #:3455




                                                              Exhibit A, p. 14
Case 2:14-cv-06979-DDP-JC Document 214-1 Filed 05/14/20 Page 3 of 29 Page ID
                                 #:3456




                                                              Exhibit A, p. 15
Case 2:14-cv-06979-DDP-JC Document 214-1 Filed 05/14/20 Page 4 of 29 Page ID
                                 #:3457




                                                              Exhibit A, p. 16
Case 2:14-cv-06979-DDP-JC Document 214-1 Filed 05/14/20 Page 5 of 29 Page ID
                                 #:3458




                                                              Exhibit A, p. 17
Case 2:14-cv-06979-DDP-JC Document 214-1 Filed 05/14/20 Page 6 of 29 Page ID
                                 #:3459




                                                                        E
                                                                        X
                                                                        H
                                                                        I
                                                                        B
                                                                        I
                                                                        T

                                                                         B



                              EXHIBIT B
Case 2:14-cv-06979-DDP-JC Document 214-1 Filed 05/14/20 Page 7 of 29 Page ID
                                 #:3460




                                                                        E
                                                                        X
                                                                        H
                                                                        I
                                                                        B
                                                                        I
                                                                        T

                                                                        C



                              EXHIBIT C
Case 2:14-cv-06979-DDP-JC Document 214-1 Filed 05/14/20 Page 8 of 29 Page ID
                                 #:3461




                                                                        E
                                                                        X
                                                                        H
                                                                        I
                                                                        B
                                                                        I
                                                                        T

                                                                        D



                              EXHIBIT D
Case 2:14-cv-06979-DDP-JC Document 214-1 Filed 05/14/20 Page 9 of 29 Page ID
                                 #:3462




                                                              Exhibit D, p. 18
Case 2:14-cv-06979-DDP-JC Document 214-1 Filed 05/14/20 Page 10 of 29 Page ID
                                  #:3463




                                                               Exhibit D, p. 19
Case 2:14-cv-06979-DDP-JC Document 214-1 Filed 05/14/20 Page 11 of 29 Page ID
                                  #:3464




                                                               Exhibit D, p. 20
Case 2:14-cv-06979-DDP-JC Document 214-1 Filed 05/14/20 Page 12 of 29 Page ID
                                  #:3465




                                                               Exhibit D, p. 21
Case 2:14-cv-06979-DDP-JC Document 214-1 Filed 05/14/20 Page 13 of 29 Page ID
                                  #:3466




                                                               Exhibit D, p. 22
Case 2:14-cv-06979-DDP-JC Document 214-1 Filed 05/14/20 Page 14 of 29 Page ID
                                  #:3467




                                                               Exhibit D, p. 23
Case 2:14-cv-06979-DDP-JC Document 214-1 Filed 05/14/20 Page 15 of 29 Page ID
                                  #:3468




                                                               Exhibit D, p. 24
Case 2:14-cv-06979-DDP-JC Document 214-1 Filed 05/14/20 Page 16 of 29 Page ID
                                  #:3469




                                                               Exhibit D, p. 25
Case 2:14-cv-06979-DDP-JC Document 214-1 Filed 05/14/20 Page 17 of 29 Page ID
                                  #:3470




                                                               Exhibit D, p. 26
Case 2:14-cv-06979-DDP-JC Document 214-1 Filed 05/14/20 Page 18 of 29 Page ID
                                  #:3471




                                                               Exhibit D, p. 27
Case 2:14-cv-06979-DDP-JC Document 214-1 Filed 05/14/20 Page 19 of 29 Page ID
                                  #:3472




                                                               Exhibit D, p. 28
Case 2:14-cv-06979-DDP-JC Document 214-1 Filed 05/14/20 Page 20 of 29 Page ID
                                  #:3473




                                                               Exhibit D, p. 29
Case 2:14-cv-06979-DDP-JC Document 214-1 Filed 05/14/20 Page 21 of 29 Page ID
                                  #:3474




                                                               Exhibit D, p. 30
Case 2:14-cv-06979-DDP-JC Document 214-1 Filed 05/14/20 Page 22 of 29 Page ID
                                  #:3475




                                                                         E
                                                                         X
                                                                         H
                                                                         I
                                                                         B
                                                                         I
                                                                         T

                                                                         E



                              EXHIBIT E
Case 2:14-cv-06979-DDP-JC Document 214-1 Filed 05/14/20 Page 23 of 29 Page ID
                                  #:3476




                                                               Exhibit E, p. 31
Case 2:14-cv-06979-DDP-JC Document 214-1 Filed 05/14/20 Page 24 of 29 Page ID
                                  #:3477




                                                               Exhibit E, p. 32
Case 2:14-cv-06979-DDP-JC Document 214-1 Filed 05/14/20 Page 25 of 29 Page ID
                                  #:3478




                                                               Exhibit E, p. 33
Case 2:14-cv-06979-DDP-JC Document 214-1 Filed 05/14/20 Page 26 of 29 Page ID
                                  #:3479




                                                               Exhibit E, p. 34
Case 2:14-cv-06979-DDP-JC Document 214-1 Filed 05/14/20 Page 27 of 29 Page ID
                                  #:3480




                                                               Exhibit E, p. 35
Case 2:14-cv-06979-DDP-JC Document 214-1 Filed 05/14/20 Page 28 of 29 Page ID
                                  #:3481




                                                               Exhibit E, p. 36
Case 2:14-cv-06979-DDP-JC Document 214-1 Filed 05/14/20 Page 29 of 29 Page ID
                                  #:3482




                                                               Exhibit E, p. 37
